
	
		IIA
		110th CONGRESS
		2d Session
		S. J. RES. 43
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2008
			Mr. Wicker (for himself,
			 Mr. Vitter, Mr.
			 Craig, Mr. Roberts,
			 Mr. Inhofe, Mr.
			 Brownback, Mr. Allard,
			 Mr. Thune, and Mr. Shelby) introduced the following joint
			 resolution; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		 Proposing an amendment to the Constitution of the United
		  States relating to marriage.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission by the Congress:
			
				 —
					1.This article may be cited as the
				Marriage Protection Amendment.
					2.Marriage in the United States shall consist
				only of the union of a man and a woman. Neither this Constitution, nor the
				constitution of any State, shall be construed to require that marriage or the
				legal incidents thereof be conferred upon any union other than the union of a
				man and a
				woman.
					.
		
